Title: To Alexander Hamilton from Aaron Burr, 21 June 1804
From: Burr, Aaron
To: Hamilton, Alexander



Nyork 21 June 1804
Sir

Your letter of the 20th. inst. has been this day received. Having Considered it attentively I regret to find in it nothing of that sincerity and delicacy which you profess to Value.

Political opposition can never absolve Gentlemen from the necessity of a rigid adherence to the laws of honor and the rules of decorum: I neither claim such priviledge nor indulge it in others.
The Common sense of Mankind affixes to the epithet adopted by Dr Cooper the idea of dishonor: it has been publicly applied to me under the Sanction of your name. The question is not whether he has understood the meaning of the word or has used it according to Syntax and with grammatical accuracy, but whether you have authorised this application either directly or by uttering expressions or opinions derogatory to my honor. The time “when” is in your own knowledge, but no way material to me, as the calumny has now first been disclosed so as to become the Subject of my Notice, and as the effect is present and palpable.
Your letter has furnished me with new reasons for requiring a definite reply.
I have the honor to be   sir   your obt st

A. Burr
Genl Hamilton

